       Case 2:20-cv-00405-JCJ Document 7 Filed 04/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHECKERS DRIVE-IN RESTAURANTS,                  CIVIL ACTION
               Plaintiff,

           v.

JIGNESH PANDYA,                                 NO.   20-405
                  Defendant.


                                   ORDER


     AND NOW, this          15th           day of April, 2020, upon

consideration of Plaintiff’s Motion for Summary Judgment (Doc.

No. 4), it is hereby ORDERED that:

  1. Plaintiff’s Motion for Summary Judgment is GRANTED. The

     Consent Award entered in Plaintiff’s favor is CONFIRMED,

     and Final Judgment is ENTERED against Defendant in the

     amount of $1,283,333.37 together with prejudgment interest

     as accrued from the date of the Consent Award, November 20,

     2019, through the entry date of this Order at the rate of

     six-percent per annum; plus post-judgment interest at the

     rate set forth in 28 U.S.C. § 1961 from the date of entry

     of this Order through the date of payment; plus $590.00 in

     costs.




                                     9
    Case 2:20-cv-00405-JCJ Document 7 Filed 04/15/20 Page 2 of 2



2. Plaintiff is ORDERED to submit a proposed order to the

  Clerk with the final figure requested.




                                     BY THE COURT:


                                     s/ J. Curtis Joyner

                                     ____________________________
                                     J. CURTIS JOYNER, J.




                                10
